Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Silsbee Oaks Health Care, L.LP.,
(CCN: 67-6008),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-361
Decision No. CR4323

Date: October 16, 2015

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) that
Silsbee Oaks Health Care, L.L.P. (Petitioner or the facility) was not in substantial
compliance with the Medicare participation requirement at 42 C.F.R. 483.25(h). also
find as reasonable CMS’s imposition of a per-instance civil money penalty (CMP) of
$8,250, directed in-service training, and loss of approval for Petitioner to participate in a
Nurse Aide Training and Competency Evaluation Program (NATCEP).

I. Procedural Background

Petitioner is a long-term care facility in Silsbee, Texas. It participates in Medicare as a
skilled nursing facility and in Medicaid as a nursing facility. On August 8, 2013, the
Texas Department of Aging and Disability Services (state agency) completed a site
survey to determine if Petitioner was in substantial compliance with federal Medicare
requirements. By letter dated September 6, 2013, CMS notified Petitioner that it
concurred with the state agency’s findings, and it was imposing the following remedies:
a per-instance CMP of $4,000 for the deficiency cited at F-221 (42 C.F.R. § 483.13(a)),
Right to be Free from Physical Restraints; a per-instance CMP of $4,000 for the
deficiency cited at F-323 (42 C.F.R. § 483.25(h)), Free of Accident Hazards/Supervision
Devices; a denial of payment for new admissions (DPNA) starting September 20, 2013;
termination of Silsbee’s participation in the Medicare program if the facility did not
achieve substantial compliance before February 8, 2014; and directed in-service training
imposed by the state agency. CMS Ex. 1. By letter dated September 10, 2013, CMS
notified Petitioner that based on its administrative review it was changing the remedies
and penalties imposed in its previous notice letter. CMS Ex. 2. CMS changed the per-
instance CMP from $4,000 for the deficiency cited at F-323 to a per-instance CMP of
$8,250 for that deficiency. Id. CMS also rescinded the per-instance CMP of $4,000 for
the deficiency cited at F-221. Id. The notice letter further provided that the proposed
termination and DPNA remain unchanged. Id. By letter dated October 22, 2013, CMS
notified Petitioner that it achieved substantial compliance with the federal requirements
on September 15, 2013, and CMS rescinded the other enforcement remedies of
termination and DPNA. CMS Ex. 3.

Petitioner timely requested a hearing before an administrative law judge (ALJ). In its
hearing request, Petitioner sought review of all of the deficiencies cited by the state
agency without regard to whether remedies were imposed based on those deficiencies:
F-164 (§§ 483.10(e), 483.75(1)(4); F-221 (§ 483.13(a)); F-225 (§ 483.13(c)(1)(ii)-(iii),
(c)(2)-(4)); F-226 (§ 483 13(c); F-241(§ 483 15(a)); F-323 (§ 483.25(h)); F-363 (§
483 .35(c)); F-365 (§ 483.35(d)(3)); F-371 (§ 483.35(i)); F-425 (§ 483.60(a)); F-441

(§ 483.65(a)); F-465 (§ 483.65); F-490 (§ 483.75); and F-498 (§ 483.75(f)). Hearing
Request at 2-7.

CMS contends that Petitioner only has a right to a hearing if an enforcement remedy is
imposed. CMS contends it only imposed remedies with respect to four deficiencies, and
therefore Petitioner has a right to appeal only those deficiency findings. They are: the
per-instance CMP of $8,250 imposed for the deficiency at F-323 (Free of Accident
Hazards/Adequate Supervision and Assistance devices); the directed in-service training
imposed for the deficiencies at F-323 and F-221 (Right to be Free from Physical
Restraints); and the loss of approval to participate ina NATCEP due to the finding of
substandard quality of care for the deficiencies cited at F-323, F-221, F-225 (Failure to
investigate allegations of abuse, neglect, or misappropriation of property) and F-226
(Failure to develop and implement policies and procedures regarding abuse and
neglect).!

I was assigned this case for hearing and decision. I issued a prehearing order, which
included a briefing schedule, on December 6, 2013. The parties filed prehearing briefs

' Affirming the per-instance CMP requires me to uphold the loss of approval of the
NATCEP here because sections 1819(f)(2)(B) and 1919(f)(2)(B) of the Act prohibit
approval of a NATCEP if the facility has been subject to imposition of a CMP of not less
than $5,000.
(CMS PH Br. and P. PH Br.) and proposed exhibits. On May 28, 2014, the parties
notified me that they agreed to waive an in-person hearing and have me decide this case
based on their written submissions and documentary evidence. On June 4, 2014, I issued
an order scheduling final briefing based on the parties’ agreement. | also admitted CMS
Exhibits (Exs.) 1-81 and Petitioner’s exhibits (P. Exs.) 1-35 into the record because there
were no objections from either party. CMS filed a response to Petitioner’s prehearing
brief (CMS Br.), and Petitioner filed a responsive brief (P. Br.). Each party then filed
replies (CMS Reply and P. Reply). With its response, Petitioner asked for leave to
submit and, in fact, submitted additional documents in reply to CMS’s arguments.
Petitioner claimed that CMS created new allegations in its response brief and that it was
filing the additional documents to address the modified allegations. CMS denied that it
changed its arguments and created new allegations; it also objected to Petitioner’s request
for leave to file additional exhibits. Petitioner submitted a sur-reply. Petitioner’s
additional exhibits consisted of: additional pages of 240 through 295 to P. Ex. 1; the
addition of page 14 to P. Ex. 3; the addition of page 138 to P. Ex. 7; the addition of pages
62 through 72 to P. Ex. 10; the addition of page 4 to P. Ex. 15; and the addition of P. Ex.
36. Given that the parties have asked that I decide this case based on the written
submissions and documentary exhibits, I will grant Petitioner’s request for leave to file
the additional documents and do not find their inclusion prejudices CMS. I therefore
admit Petitioner’s additional pages to the five exhibits and P. Ex. 36.

II. Issues Presented

1. Whether Petitioner was in substantial compliance with Medicare participation
requirements;

2. Whether a basis exists for the imposition of remedies; and

3. Whether the per-instance CMP is reasonable.
III. Controlling Law
Sections 1819 and 1919 of the Social Security Act (Act) and the regulations at 42 C.F.R.
pt. 483 govern Petitioner’s participation in Medicare and Medicaid. Sections 1819 and
1919 of the Act provide the Secretary of Health and Human Services (Secretary) with
authority to impose remedies, including CMPs, against long-term care facilities for

failure to comply with participation requirements.

Regulations define the term “substantial compliance” to mean:

[A] level of compliance with the requirements of participation such that any
identified deficiencies pose no greater risk to resident health or safety than the
potential for causing minimal harm.

42 CFR. § 488.301.

The applicable regulations at 42 C.F.R. pt. 488 provide that state survey agencies, on
behalf of CMS, may survey facilities participating in Medicare and Medicaid to ascertain
whether the facilities are complying with participation requirements. 42 C.F.R. §§
488.10-488.28. The regulations contain special survey conditions for long-term care
facilities. 42 C.F.R. §§ 488.300-488.335. Under Part 488, a state or CMS may impose a
CMP against a long-term care facility if a state survey agency ascertains that the facility
is not complying substantially with participation requirements. 42 C.F.R. §§ 488.406,
488.408, and 488.430. The regulations specify that if a CMP is imposed against a facility
based on an instance of noncompliance, the CMP will be in the range of $1,000 to
$10,000 per instance, whether or not the noncompliance constitutes immediate jeopardy.
42 CFR. § 488.438(a)(2). CMS may impose one or more enforcement remedies against
a long-term care facility including civil money penalties and directed in-service training.
42 CFR. §§ 488.406, 488.408.

Sections 1819(f)(2)(B) and 1919(f)(2)(B) of the Act prohibit approval of a NATCEP if:
within the last two years, the facility has been subject to, among other things, an extended
or partial extended survey; imposition of a CMP of not less than $5,000; or imposition of
a denial of payment for new admissions.

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose one or more enforcement remedies.
Act §§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before
an ALJ is a de novo proceeding. The Residence at Salem Woods, DAB No. 2052 (2006);
Cal Turner Extended Care, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No.
1906 (2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists Affiliated,
DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has the right to appeal
a certification of noncompliance leading to an enforcement remedy. 42 C.F.R.

§§ 488 .408(g)(1), 488.430(e), 498.3. However, the choice of remedies, or the factors
CMS considered when choosing remedies are not subject to review. 42 C.F.R.

§ 488.408(g)(2). A facility may challenge the scope and severity that CMS cites only if a
successful challenge would affect the range of CMP amounts that CMS imposed or
would affect the facility’s NATCEP. 42 C.F.R. § 498.3(b)(14), (d)(10)(i). CMS’s
determination as to the scope and severity of non-compliance “must be upheld unless it is
clearly erroneous.” 42 C.F.R. §498.60(c)(2). This includes CMS’s finding of immediate
jeopardy. Woodstock Care Ctr., DAB No. 1726, at 9 (2000), aff'd, 363 F.3d 583 (6th
Cir. 2003); see, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB No.
1750 (2000). ALJ review of a CMP is subject to 42 C.F.R. § 488.438(e).
The standard of proof or quantum of evidence required is a preponderance of the
evidence. CMS has the burden of coming forward with evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense.
Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing &
Convalescent Ctr., DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Center
v. Thompson, 129 F. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No 1800; Cross
Creek Health Care Ctr., DAB No. 1665 (1998); Hillman Rehab. Ctr., DAB No. 1611
(1997), aff'd, Hillman Rehab. Ctr. v. United States, No. 98-3789 (GEB), 1999 WL
34813783 (D.N.J. May 13, 1999).

IV. Findings of Fact and Conclusions of Law

1. Petitioner was not in substantial compliance with 42 C.F.R.
§ 483.25(h)(F-323) because it failed to provide adequate supervision and
assistance devices to prevent accidents when it did not comprehensively
reassess existing interventions, or consider reasonable interventions such as
increased supervision, after Resident 6’s repeated foreseeable falls.

The quality of care regulation set forth in 42 C.F.R. § 483.25 generally requires that a
facility ensure each resident receives the necessary care and services to attain or maintain
the resident’s highest practicable physical, mental, and psychosocial well-being in
accordance with the resident’s comprehensive assessment and plan of care. The
regulation imposes specific obligations upon a facility related to accident hazards and
accidents. It states in relevant part:

(h) Accidents. The facility must ensure that —

(1) The resident environment remains as free of accident
hazards as is possible; and

(2) Each resident receives adequate supervision and
assistance devices to prevent accidents.

42 CFR. § 483.25(h).

A facility must “take all reasonable steps to ensure that a resident receives supervision
and assistance devices that meet his or her assessed needs and mitigate foreseeable risks
of harm from accidents.” Briarwood Nursing Ctr., DAB No. 2115 at 5 (2007); Guardian
Health Care Ctr., DAB No. 1943 at 18 (2004). The facility must anticipate what
accidents might befall a resident and take steps to prevent them. A facility is permitted
the flexibility to choose the methods it uses to prevent accidents, but the chosen methods
must constitute an “adequate” level of supervision under all the circumstances. Windsor
Health Care Ctr., DAB No. 1902 at 5 (2003).

The Statement of Deficiencies (SOD) states that based on observation, interview and
record review, Petitioner did not meet this requirement because it failed to provide
supervision and utilize assistance devices to prevent accidents. CMS Ex. 5 at 49-75
(Residents 6, 15, 17, 8, 36, 16 and 20); CMS Response to Petitioner’s Pre-Hearing Brief
at 18 n.3. I only discuss, however, whether Petitioner provided adequate supervision
and assistance devices to Resident 6 in order to prevent accidents as required by 42
C.F.R. § 483.25(h) because finding that Petitioner failed to provide the care required to
Resident 6 under this requirement is sufficient to support the imposition of the relatively
low CMP.

Resident 6

Resident 6, a 70 year-old male, was admitted to the facility on December 29, 2005, with
diagnoses of, among other things, dementia, diabetes, abnormality of gait, lack of
coordination, transient cerebral ischemia, and adult failure to thrive. CMS Ex. 16 at 3, 4;
P. Ex. lat 1.

Petitioner documented that Resident 6 had at least five unwitnessed falls during the
period of May 28, 2013 through July 30, 2013: on May 28, 2013, when he was found in
his room with the wheelchair flipped over backwards behind him; on June 13, 2013,
when he fell out of his chair trying to get into bed (he was “still halfway in wheelchair
but one knee did hit the ground”); July 8, 2013, when he “slipped out from under his soft
belt and was sitting in this floor”); on July 25, 2013, when he was found sitting on the
floor in front of his wheelchair next to the bed with his knees to chest and leaning back
against the locked wheelchair; and on July 30, 2013, when he was found lying in his
room on the ground facing up. CMS Ex. 16 at 24, 26, 28, 49 and 47.

Resident 6’s Care Plan dated May 29, 2013, indicated he had multiple falls because he
does not use the call light and he gets up out of bed and out of his wheelchair without
assistance. The interventions for addressing his falls were to check on him frequently;
encourage him to attend activities to keep him occupied and “not wanting to stay in bed”;
encourage him to use the call light; keep his physician and responsible party aware of his
status; and use a fall mat beside his bed. CMS Ex. 16 at 104. The care plan also
indicated that Resident 6 had a need for a soft belt restraint while in his wheelchair due to
progressing dementia because he does not understand that he cannot stand without

> In its prehearing brief, CMS mistakenly identified Petitioner as being noncompliant
with respect to Residents 14 and 18 under Tag F323 too. CMS included those two
residents as well when it withdrew noncompliance findings under F323 for Residents 15
and 17.
assistance. The interventions for the use of the belt included: to check on the resident
every hour; to release his belt and reposition him every two hours for 10 minutes; provide
exercises to maintain range of motion; check with resident frequently to ascertain needs;
explain procedure to resident and family to discuss possible alternatives; keep call light
and most frequently used personal items within reach; and keep resident’s family
involved in his care plan. CMS Ex. 16 at 112. His care plan also stated Resident 6’s fall
risk is high and provides for interventions that Petitioner should: check on him
frequently while in bed; continue to monitor incidents and update his fall risk factors
every 3 months; not leave him unattended on gurney or shower chair; not leave spilled
liquids on floor; ensure he wears nonskid socks or shoes; keep the call light and
frequently used items within reach; keep his wheelchair in close proximity to his bed;
lower his bed to lowest level to decrease distance of a potential fall; have one staff assist
for transfers; and staff is to assist the resident with sitting. CMS Ex. 16 at 119. Petitioner
assessed Resident 6 as needing assistance from one person when transferring, when
walking in his room, and when moving in his wheelchair within his room and around the
facility. CMS Ex. 16 at 194. Staff assessed him as being unsteady when he tried to move
from a seated to standing position and only able to stabilize himself with the assistance of
staff. CMS Ex. 16 at 195.

After his fall on May 28, 2013, the Restraint Reduction Committee evaluation found that
Resident 6 knows to call for help but he wants to transfer himself because of “a need for
self-proof of independence or strength.” P. Ex. | at 66. The Committee noted that
previous attempts with a lap buddy failed because Resident 6 refuses it. Id. Resident 6
also refuses chair/bed alarms, and physical therapy for strengthening. Id. The
Committee stated that Resident 6 “knows how to take off the soft belt” and “wants it.”
After consulting with the physician, family and resident, the Committee recommended to
continue using the soft belt with the following interventions: to observe Resident after
lunch because he attempts to go to bed after lunch; to encourage activities after lunch;
encourage him to stay in open areas; and to encourage him to ask for assistance. Id.

After his fall on June 13, 2013, the Restraint Reduction Committee again reviewed his
fall. P. Ex. 1 at 64. He apparently fell while trying to transfer himself in the afternoon.
Id. He had been in an open area after lunch and then went to his room. The Committee
noted that staff tried to assist him but he refused. Id. Later on rounds, he was found
“slipping to one knee to floor trying to transfer” himself to bed. His soft belt was untied
and off. Id.. The Committee again recommended that the soft belt be continued as he
refuses other devices; to continue to encourage him to visit in open areas; to increase his
activities especially after lunch and dinner; and to continue to offer to assist him. Id.

The Restraint Reduction Committee reviewed Resident 6’s fall on July 8, 2013. P. Ex. 1
at 61. Again the fall apparently occurred when Resident 6 returned to his room after
lunch and tried to transfer by himself from his wheelchair. Id. The Committee noted that
the resident continues to refuse therapy and to refuse a “lap buddy.” Id. The Committee
opined that over the last two months the care plan and recommendations appear to be
working because Resident 6 lets staff assist him more often than not. Id. The Committee
together with the family, physician, and resident agreed to continue with the current care
plan and the soft belt because it does not agitate him like the alarm. Further, Resident 6
stated the lap buddy is like a high chair, and he is not a baby. Id. The Committee further
noted the resident could remove the soft belt, he had been without serious injury, and he
requested and preferred the soft belt reminder. Id.

Although Resident 6 had a fall on July 25, 2013, there are no Restraint Reduction
Committee notes regarding this fall. However, there are notes from the Committee
concerning his July 30, 2013 fall. P. Ex. 1 at 57. The Committee noted that the resident
had a fall without injury while trying to transfer by himself. The Committee again opined
that reminders to the resident have been successful because he has been letting staff assist
him for the most part. Id. He continued to be able to remove his soft belt without
problems, and the resident, family and Committee continued to prefer using the soft belt
while he was in his wheelchair. Id. It further noted that Therapy evaluated Resident 6
but he refused further physical therapy and that the fall mat is continued to be placed by
his bed. Id. The Restraint Reduction Committee therefore recommended that staff
continue to: observe the resident; encourage the resident to attend activities after meals;
encourage resident to ask staff for assistance; and encourage resident to visit at the
nurses’ station. Id.

Resident 6’s physician testified that Petitioner informed him that Resident 6
“occasionally removed the soft belt and tried to transfer on his own, which resulted in
falls. This usually happened one to two times a month, but the belt was successful in
reminding him to seek assistance the remainder and majority of the time.” P. Ex. 29 at 1-
2; P. Br. at 4.

Considering Petitioner’s responsive actions and his physician’s testimony, I find
Petitioner, knowing that Resident 6 was a repeated fall risk, did not take all reasonable
steps to prevent his falls, and its chosen methods were not adequate to provide the level
of supervision or assistance under all circumstances. Resident 6’s repeated falls within
such a short time period demonstrate that the intended supervision and interventions in
Resident 6’s care plan were either not adequate or not adequately implemented in
violation of the regulatory requirement. Moreover, the record does not show that
Petitioner even tried to review Resident 6’s care plan or tried to implement any new
interventions to address his repeated falls. A comparison of his care plan dated May 29,
2013 with his care plan dated August 14, 2013, shows that no new interventions were
planned or implemented prior to the survey to address these falls. CMS Ex. 16 at 104,
112, 119; P. Ex, 1 at 35,43, 47. As for the reports from the Restraint Reduction
Committee after each of Resident 6’s falls, they do not evaluate his falls and whether
other interventions or assistance devices should be attempted. The Committee was only
considering the narrow issue of whether the restraint, i.e., the soft belt, was still

warranted and appropriate under the circumstances. What is clear is that each of
Resident 6’s falls occurred in his room, usually after meals, when he attempted to transfer
himself from his wheelchair to his bed. What is also clear is that Petitioner was well
aware of this, knew that Resident 6 would remove the soft belt in order to transfer from
his wheelchair, yet it did not try to attempt other interventions, perhaps one-on-one
supervision after meals, more frequent checks on the resident when he is in his room, or
to have a staff member accompany the resident to his room after meals and remain for a
period of time to assist him. To continually allow the same foreseeable and dangerous
resulting falls on multiple occasions without interdisciplinary reassessment or
implementing increased supervision was not providing the requisite care for Resident 6. I
conclude, therefore, that Petitioner was not in substantial compliance with the Medicare
participation requirement at 42 C.F.R. § 483.25(h) because Petitioner did not provide
Resident 6 with adequate supervision to prevent the foreseeable risk of harm from falls.

2. A basis exists for imposition of remedies against Petitioner.

Each of the remedies CMS imposed relied upon the issue of whether Petitioner was in
substantial compliance with the requirements for accident prevention at 42 C.F.R.

§ 483.25(h) (F-323). Therefore, CMS had the authority to impose one or more of the
enforcement remedies listed at 42 C.F.R. § 488.406, which include imposition of civil
money penalties as well as directed in-service training here.

CMS solely based the per-instance CMP of $8,250 on Petitioner’s failure to be in
substantial compliance with the care requirement at F-323, and the loss of NATCEP must
occur whenever a CMP of at least $5,000 is imposed. Thus, considering that Petitioner
was not in substantial compliance with this care requirement, I need only determine if the
evidence supports the per-instance CMP of $8,250, which I do conclude. See Act
§1819(f)(2)(B)Gii))(c) (42 U.S.C. §1395i-3(f)(2)(B)Gii)(D(c)).

I do not review CMS’s immediate jeopardy scope and severity finding here. An ALJ
may review CMS’s scope and severity findings (which include a finding of immediate
jeopardy) only if: (1) a successful challenge would affect the range of the CMP; or (2)
CMS has made a finding of substandard quality of care that results in the loss of approval
of a facility’s nurse aide training program. Here the penalties imposed are per-instance
CMPs for which the regulations provide only one range ($1,000 to $10,000) so the level
of noncompliance does not affect the range of the CMP. 42 C.F. R. § 488.438(a)(2).
Additionally, CMS’s scope and severity finding does not affect approval of a nurse aide
training program because I uphold the assessment against the facility of a CMP of $5,000
10

or more which precludes state agency approval of a nurse aide training program. Act
§ 1819(£)(2)(B) (42 U.S.C. § 1395i-3); 42 C.F.R. § 483.151(b)(2)(iv).

3. The $8,250 per instance CMP is reasonable.

CMS must consider several factors when determining the amount of a CMP (factors an
ALJ considers de novo when evaluating the reasonableness of the CMP that CMS
imposed): (1) the facility’s history of noncompliance; (2) the facility’s financial
condition, i.e., its ability to pay the CMP; (3) the severity and scope of the
noncompliance, the “relationship of the one deficiency to other deficiencies resulting in
noncompliance,” and the facility’s prior history of noncompliance; and (4) the facility’s
degree of culpability. 42 C.F.R. §§ 488.438(f), 488.404(b), (c). In addition, the “absence
of culpability is not a mitigating circumstance in reducing the amount of the penalty.” 42
CFR. § 488.438(f)(4).

The Board has repeatedly held that “an ALJ or the Board properly presumes that CMS
considered the regulatory factors and that those factors support the amount imposed.”
See, e.g., Pinecrest Nursing & Rehab. Ctr., DAB No. 2446, at 23 (2012). Thus, CMS did
not need to present evidence regarding each regulatory factor. Instead, the burden was on
Petitioner ““‘to demonstrate, through argument and the submission of evidence addressing
the regulatory factors, that a reduction is necessary to make the CMP amount
reasonable.”” Id. (quoting Oaks of Mid City Nursing & Rehab. Ctr., DAB No. 2375, at
26-27 (2011)).

The $8,250 per-instance CMP imposed in this case is in the mid-to high level of the
available per-instance CMPs which may range from $1,000 to $10,000 per instance. 42
C.F.R. § 488.408. It is nevertheless a relatively small penalty (as compared to the
potential cumulative effects of a per-day CMP for a violation that could continue over an
extended time period of the successive falls). The lack of supervision of this resident
and the apparent tolerance of a certain number of falls per month handily support a per-
instance CMP of $8,250. However, CMS recognized that Petitioner had no history of
serious noncompliance and must have clearly mitigated the penalty by only imposing a
per-instance CMP.

Also, Petitioner did not argue that its financial condition affects its ability to pay the
penalty. Although Petitioner contends it was not culpable, I found the evidence suggests
otherwise. Petitioner knew Resident 6 fell five times in a short period of time. It knew
when the falls were likely and usually resulted when Resident 6 returned to his room after
meals and tried to transfer himself from his wheelchair to bed. Yet Petitioner failed to try
any other interventions or provide more supervision to Resident 6. Instead, Petitioner
relied on the use of the soft belt to act as a reminder to the resident that he was not to
transfer by himself. While that may have been useful in part, it should not have been the
only method of supervision because it obviously did not work in all circumstances.
11

Further, the manufacturer for the soft belt restraint also recommended that a facility
should monitor residents to ensure that they cannot slide down or pull the restraint over
their head. CMS Ex. 63 at 2. Therefore, in light of the factors and circumstances here, I
find that the per-instance CMP imposed is reasonable, and I believe would be reasonably
commensurate to an effort to produce a corrective action of adequately increased
supervision to stop repeated and foreseeable resident falls.

V. Conclusion

I conclude that Petitioner was not in substantial compliance with 42 C.F.R. § 483.25(h);
a basis exists for the imposition of a per-instance CMP, directed in-service training, loss
of NATCEP; and the $8,250 per-instance CMP CMS imposed is reasonable.

/s/
Joseph Grow
Administrative Law Judge

